DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Appeal Brief filed May 26, 2021.
The Final Office Action dated January 4, 2021 is withdrawn
Claims 2-11, 16-26 are pending.  Claims 1, 12-15 are canceled.
Claims 2, 18, 20 stand rejected under 35 U.S.C. 112(b).
Claims 2-3, 5-11, 16-19, 23-25 stand rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al.
Claims 4, 22, 9-11 (in the alternative) stand rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al in view of Malet et al.
The rejection of claims 20-21, 26 under 35 U.S.C. 103 as being unpatentable over Lacroix et al in view of Malet et al (2) is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3, 5-11, 16-19, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al (US Patent 6,525,134 (already of record)).
Regarding claims 2-3, 5-11, 16-19, 23-25, Lacroix et al discloses the invention substantially as claimed.  Lacroix et al teaches an antistatic composition comprising 80-95wt% In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990)) See MPEP 2144.05(I)) (Col. 3, Lines 66-67).  Lacroix further teaches the polymers can contain no impact modifier or can contain an impact modifier (Spec, Col. 3, Lines 6-7).  Lacroix further teaches heat stabilizers and UV stabilizers can be added to the composition (which satisfies claimed PMMA polymer contains UV and thermal stabilizers) (Spec, Col. 10, Line 4).  Lacroix further teaches adding mineral fillers such as talc, calcium carbonate, kaolin, glass fibre, mineral fibre, carbon fibre, flame retardants and dyes (Col. 10, Lines 1-5).  Lacroix further teaches a resistivity of 1X1011 (Table. However, 
With regard to the amount of PEG, it would have been obvious to one of ordinary skill in the art to have provided 55-75wt%, 60-75wt% or 60-70wt% PEG in Lacroix et al as Lacroix et al teaches 5-85wt% polyether ethylene oxide blocks, which overlaps the instantly claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990)) See MPEP 2144.05(I)).
With regard to the surface resistivity of the composition, it would have obvious to one of ordinary skill in the art to have expected the resistivity to be within the range as instantly claimed as Lacroix et al in view of Okamoto teaches a similar composition as instantly claimed with overlapping amounts of the components recited in the instant claims, hence a similar resistivity is expected.  Furthermore, Lacroix et al teaches an antistatic composition which is well known in the art to be less than 1012 ohm/sq.  Likewise, Lacroix et al teaches an exemplary composition having a resistivity of 1X1011, hence it is expected that providing a composition as recited in the instant claims would produce a resistivity of less than 1012 ohm/sq.  
With regard to a haze value of less than 4%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected a haze value of less than 4% because Lacroix et al teaches a similar composition as the instantly claimed with overlapping ranges of the claimed components; hence, a similar haze is expected.  Nonetheless, Lacroix et al teaches up to 95wt% of PMMA, therefore, either 95 wt% or 93wt% (the highest value in instant claim 2) is expected to provide a haze value of 4% or less.
With regard to claims 9-11, the limitations are product by process limitations.  Hence, Lacroix et al teaches the same product as claimed.  Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.

Claims 4, 22 and 9-11 (in the alternative) are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al (US Patent 6,525,134 (already of record)) as applied to claims 2-3, 5-11, 16-19, 23-25 above, and in further view of Malet et al (WO Patent 2011/124833 (already of record)).
To further advance the prosecution of this invention, Malet et al (2) (US Patent Application 2013/0022771 (already of record)) which is an English equivalent of (WO Patent 2011/124833) will be used in this rejection.
Regarding claims 4, 22, 9-11, Lacroix et al discloses the invention substantially as claimed.  Lacroix et al teaches the features above.  However, Lacroix et al fails to specifically disclose the polymers are obtained from renewable starting materials comprising 5% or more biocarbon and a block copolymer comprising PA-11.
In the same field of endeavor, Malet et al teaches block copolymers derived from monomers comprising 14C and renewable materials (Abstract, Paragraph 17) that provides antistatic properties (Paragraphs 20, 25) in order to have a reduced impact on the environment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided polymer obtained from renewable starting materials comprising 5% or more biocarbon in Lacroix et al in view of Malet et al in order to have a reduced impact on the environment and contribute less to global warming as taught in Malet et al (Abstract, Paragraphs 1, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted block copolymer comprising PA-11 and PEG in Lacroix et al in view of Malet et al in order to provide the block copolymer for antistatic properties as taught in Malet et al.  Moreover, Malet et al teaches the polyamide blocks in the copolymer are the type of PA-11, 12 or 6 (Paragraph 121); hence, substitution of PA-11 for PA-12 or 6 would only be obvious to the skilled artisan in order to provide polyamide blocks for forming the copolyetheresteramide having antistatic properties.  Moreover, Lacroix et al teaches the polyamides block copolymers are also described in US Patent 4,839,441, which teaches PA-11 (Col. 4, Line 59).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers (US Patent 6,784,257) in view of Okamoto (US Patent Application 2005/0049360).
Regarding claims 20-21, Hilgers et al discloses the invention substantially as claimed.  Hilgers et al teaches an antistatic composition comprising 80-98wt% of (A) an acrylic polymer, such as PMMA (Abstract, Col. 2, Line 36, Claim 2, Col. 6, Lines 5-6).  Hilgers et al further teaches the addition of UV stabilizers (which satisfies claimed PMMA polymer contains UV stabilizer), inorganic salts (Spec, Col. 6, Line 17).  Hilgers et al further teaches 2-20wt% of (B) a copolymer containing polyamide blocks and polyether blocks comprising ethylene oxide units (which 80-98wt% and 2-20wt% overlaps the instantly claimed range) (Col. 2, Lines 37-40).  Hilgers et al further teaches 5-85wt% polyether ethylene oxide blocks (which satisfies/overlaps claimed 60-75wt% PEG) (Col. 3, Line 47).  Hilgers et al further teaches the polyamide/polyether block copolymer can comprise other units other than ethylene oxide such as propylene oxide and PTMG blocks (Col. 3, Lines 47-55).  Hilgers et al further teaches polyetheresteramides as copolymer (B) (Col. 2, Line 63).  Hilgers et al satisfies a composition free of an organic salt as the organic salt in Hilgers et al is only an optional component.  However, Hilgers et al fails to specifically disclose 0.001-3wt% of an inorganic salt, the composition is transparent, the surface resistivity and 60-75wt% PEG.
In the same field of endeavor, Okamoto teaches an antistatic resin composition comprising a thermoplastic resin (A) and an antistatic agent (B).  Okamoto further teaches (A) can be PMMA and (B) can be a polyetheresteramide (Paragraph 55, Table 1).  Okamoto further teaches inorganic salts such as lithium chloride, potassium chloride, sodium chloride, potassium perchlorate and lithium acetate in order to provide antistatic effects to the composition (Paragraphs 166, 168).  Okamoto et al further teaches the haze, an indicator of transparency of the antistatic composition is preferably 0-5% (Paragraph 207).

With regard to the composition being transparent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent composition in Hilgers et al in view of Okamoto et al in order to provide a composition with reduced haze and because the broad teachings of Hilgers et al encompass up to 98wt% of PMMA, which is a transparent polymer.
With regard to the surface resistivity of the composition, it would have obvious to one of ordinary skill in the art to have expected the resistivity to be within the range as instantly claimed as Hilgers et al in view of Okamoto teaches a similar composition as instantly claimed with overlapping amounts of the components recited in the instant claims, hence a similar resistivity is expected.  Furthermore, Hilgers et al teaches an antistatic composition which is well known in the art to be less than 1012 ohm/sq.
With regard to the amount of PEG, it would have been obvious to one of ordinary skill in the art to have provided 60-75wt% PEG in Lacroix et al as Lacroix et al teaches 5-85wt% polyether ethylene oxide blocks, which overlaps the instantly claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990)) See MPEP 2144.05(I)).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hilgers (US Patent 6,784,257)  in view of Okamoto (US Patent Application 2005/0049360) as applied to claims 20-21, and in further view of Malet et al (2) (WO Patent 2010/086574 (already of record)).
To further advance the prosecution of this invention, Malet et al (2) (US Patent Application 2012/0108694 (already of record)) which is an English equivalent of (WO Patent 2010/086574) will be used in this rejection.
Regarding claim 26, Hilgers et al and Okamoto discloses the invention substantially as claimed.  Hilgers et al and Okamoto teach the features above.  However, Hilgers et al and Okamoto et al fail to specifically disclose the block copolymer comprising PA-11.
In the same field of endeavor, Malet et al (2) teaches a block copolymer comprising PA (Abstract).  Malet et al (2) further teaches a block copolymer comprising at least one polyamide block (Paragraphs 61-61), the polyamide blocks are of the type polyamide-11, 12 or 6 (Paragraph 63).  
With regard to the block copolymer comprising PA-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted block copolymer comprising PA-11 and PEG in Hilgers and Okamoto in view of Malet et al (2) in order to provide the block copolymer for antistatic properties.  Moreover, Malet et al (2) teaches the polyamide blocks in the copolymer; hence, substitution of PA-11 for .  

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al (US Patent 6,525,134 (already of record)) in view of Okamoto (US Patent Application 2005/0049360).
Regarding claims 20-21, Lacroix et al discloses the invention substantially as claimed.  Lacroix et al teaches an antistatic composition comprising 80-95wt% of (A) an acrylic polymer, particularly PMMA and (C) an acrylic impact modifier (Col. 2, Lines 20-48).  Lacroix et al further teaches the invention is particularly useful for impact modified PMMA (Col. 2, Lines 47-49).  Lacroix et al further teaches the addition of heat stabilizers or UV stabilizers (Spec, Col. 10, Line 4).  Lacroix et al further teaches 5-20wt% of (B) a copolymer containing polyamide blocks and polyether blocks comprising ethylene oxide units (which 80-95wt% and 5-20wt% overlaps the instantly claimed range) (Col. 2, Lines 37-40).  Lacroix et al further teaches 5-85wt% polyether ethylene oxide blocks (which satisfies/overlaps claimed 55-75wt%/60-75wt%/60-70wt% PEG) (Col. 5, Lines 20-22).  Lacroix et al further teaches the polyamide/polyether block copolymer can comprise other units other than ethylene oxide such as propylene oxide and PTMG blocks (Col. 5, Lines 26-29).  Lacroix et al further teaches polyetheresteramides as copolymer (B) (Col. 2, Line 25, Col. 3, Lines 38-39).  Lacroix et al further teaches PA-12 or PA-6 (Col. 4, Line 30).  Lacroix et al further teaches the block copolymers have intrinsic viscosity of between 0.8 and 2.5 (which satisfies the instantly claimed range; a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990)) See MPEP 2144.05(I)) (Col. 3, Lines 66-67).  Lacroix further teaches the polymers can contain no impact modifier or can contain an impact modifier (Spec, Col. 3, Lines 6-7).  Lacroix further teaches heat stabilizers and UV stabilizers can be added to the composition (which satisfies claimed PMMA polymer contains UV and thermal stabilizers) (Spec, Col. 10, Line 4).  Lacroix further teaches adding mineral fillers such as talc, calcium carbonate, kaolin, glass fibre, mineral fibre, carbon fibre, flame retardants and dyes (Col. 10, Lines 1-5).  Lacroix further teaches a resistivity of 1X1011 (Table) However, Lacroix et al fails to specifically disclose an inorganic salt and 60-75wt% PEG.
In the same field of endeavor, Okamoto teaches an antistatic resin composition comprising a thermoplastic resin (A) and an antistatic agent (B).  Okamoto further teaches (A) can be PMMA and (B) can be a polyetheresteramide (Paragraph 55, Table 1).  Okamoto further teaches inorganic salts such as lithium chloride, potassium chloride, sodium chloride, potassium perchlorate and lithium acetate in order to provide antistatic effects to the composition (Paragraphs 166, 168).
With regard to the inorganic salt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.001-3wt% of an inorganic salt such as lithium chloride, potassium chloride, sodium chloride, potassium perchlorate and lithium acetate in Lacroix et al in view of Okamoto et al in order to provide additional antistatic effects to the composition.  Furthermore, It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990)) See MPEP 2144.05(I)).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al (US Patent 6,525,134 (already of record)) in view of Okamoto (US Patent Application 2005/0049360) as applied to claims 20-21, and in further view of Malet et al (2) (WO Patent 2010/086574 (already of record)).
To further advance the prosecution of this invention, Malet et al (2) (US Patent Application 2012/0108694 (already of record)) which is an English equivalent of (WO Patent 2010/086574) will be used in this rejection.
Regarding claim 26, Lacroix et al and Okamoto discloses the invention substantially as claimed.  Lacroix et al and Okamoto teach the features above.  However, Lacroix et al and Okamoto et al fail to specifically disclose the block copolymer comprising PA-11.
In the same field of endeavor, Malet et al (2) teaches a block copolymer comprising PA (Abstract).  Malet et al (2) further teaches a block copolymer comprising at least one polyamide block (Paragraphs 61-61), the polyamide blocks are of the type polyamide-11, 12 or 6 (Paragraph 63).  

Response to Arguments
With respect to the obviousness rejection, Applicants argue that Lacroix et al only teaches acrylic impact modifiers and not UV or thermal stabilizers as impact modifiers.  The Examiner respectfully disagrees with the above argument in view of the 112(b) rejection above.  Lacroix further teaches the polymers can contain no impact modifier or can contain an impact modifier (Spec, Col. 3, Lines 6-7).  Lacroix further teaches heat stabilizers and UV stabilizers can be added to the composition (Spec, Col. 10, Line 4).  Claims 1, 18 and 20 recite “the PMMA polymer contains impact modifiers consisting of lubricants, UV stabilizers, thermal stabilizers or mixtures thereof”; this renders the claim indefinite because lubricants, UV stabilizers and thermal stabilizers are not impact modifiers.  It appears Applicant is intended to limit the UV stabilizers to only consist of at least one of a lubricant, UV stabilizer or thermal stabilizer; however, these components aren’t impact modifiers.  Even the instant specification, page 6, recites “PMMA additives which may be mentioned are organic additives such as impact 
Applicant further argues that Lacroix et al teaches UV and thermal stabilizers that are separate additives that do not fall within the components of the composition.  The Examiner respectfully disagrees with the above argument because the UV and thermal stabilizers taught in Lacroix et al are taught as additives to the composition, hence, the additives are necessarily provided in the composition and hence, in the polymers of the composition, as the components of the composition are mixed together in a mixer or blender apparatus (Col. 10, Lines 7-9).
With respect to the obviousness rejection over claims 20-21, 26 over Lacroix et al in view of Malet et al (2), this rejection has been withdrawn.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 16, 2021